DETAILED ACTION
	This is in response to communication received on 4/9/20.

Claim Objections
Claim 13 is objected to because of the following informalities:  The claim 13 reads “the third temperature T4”. This appears to be a typo and it was meant to read as T3.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 16, and 20 of U.S. Patent No. US Patent Number 11,099,300 hereinafter Qiu. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application using open transitional phrasing, which allows for the inclusion of unrecited steps and elements. As such the scope encompasses embodiments wherein the preformed contact lens, after step (3), undergoes another coating step with polyanionic polymer, as described in claim 1 of Qiu. Examiner further notes that the claim 1 of Qiu’s steps of forming polyanionic coatings necessarily have a period time and a temperature, such that time (t1) and first temperature (T1) are inherent, and further, as Qiu is silent on the temperature of the polyanionic coating step but does provide multiple examples (1-5) performing those reactions at room temperature, Examiner believes it would be obvious to perform the reactions at room temperature which falls within about 20˚C to about 65˚C. 
Examiner also notes that claim 1 of Qiu covers the kinds of polyanionic polymers and claim 2 of Qiu covers Sudan Black testing and several kinds of polymers dissolved with polyanionic polymers that match the scope of claims 5 and 6 of the instant application. 
Claim 7 of the instant application overlaps in scope with claim 12 of Qiu.
Claim 8 of the instant application overlaps in scope with claim 13 of Qiu.
Claim 9 of the instant application overlaps in scope with claim 16 of Qiu.
Claim 10 of the instant application overlaps in scope with step b or e of claim 1 of Qiu, as saline is a solution that includes water.
Claim 11 of the instant application overlaps in scope with step b or e of claim 1 of Qiu as saline includes NaCl, an ophthalmic salt, in an aqueous solution at a pH between about 6.5 to about 10, which overlaps with the claimed scope.


	Allowable Subject Matter
Claims 2-5 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner notes that closest prior art on record of U.S. Patent No. US Patent Number 11,099,300 hereinafter Qiu is silent on the hydrogel coating process involving the steps described in claim 2—instead describing a single pH process in an autoclave.
Examiner further notes that Qiu is silent on a hydrogel coating process involving the steps described in claim 3 and 4, specifically the inclusion of ophthalmic salt at a specific concentration. Examiner notes that claim.
As for claim 12, Qiu is also silent on maintaining the temperatures at a difference of 5˚C.
As for claim 13, Qiu is also silent on the third temperature being about 28˚C or lower.
As for claim 14, Qiu is silent on including ophthalmically compatible salt in the aqueous reactive coating solution. 
As for claim 15, it depends from claim 14.
As for claim 16, it depends from claim 14.
As for claim 17, it depends from claim 14.
As for claim 18, it depends from claim 14.
As for claim 19, it depends from claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717